DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities: prior to allowance, the first paragraph of the specification should be updated to indicate the status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 14, the term “distamost” appears to be a misspelling of “distal most”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites the limitation "each of the plurality of tines is configured to be advanced distal of the distal end of the delivery catheter move from the delivery configuration to the deployed configuration" in lines 1-3. It appears that there is a grammatical or wording error in the claim, however it is unclear what is meant by the claim or how to fix the error. For the purposes of this communication, the claim will be considered to require that each of the plurality of tines is configured to be advanced distal of the distal end of the delivery catheter when moving from the delivery configuration to the deployed configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasor et al. (U.S. Patent No. 3,943,936, cited by Applicant), herein Rasor. Regarding claim 1, Rasor discloses a wireless electrode delivery system, comprising: a delivery catheter 27 having a proximal end, a distal end and a lumen extending therein along a longitudinal axis (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposed within the lumen of the delivery catheter, the wireless electrode assembly including: a body 12 having a proximal end region, a distal end region, and a longitudinal axis (see Figure 3); an electrode 32 positioned at the distal end region of the body (see Figure 3); and a plurality of tines 15/16 arranged radially around the electrode, wherein each of the plurality of tines is configured be in a delivery configuration when the wireless electrode assembly is disposed within the lumen of the delivery catheter (see col. 4, ln. 48-52) and configured to assume a deployed configuration when the wireless electrode assembly is deployed from the lumen of the delivery catheter (see col. 4, ln. 48-52), and wherein each of the plurality of tines includes a distal tip positioned at a distal most extent of the plurality of tines in the delivery configuration; wherein the plurality of tines are configured to anchor the wireless electrode assembly into a target tissue site of a heart wall with the electrode KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Rasor discloses that the plurality of tines are circumferentially arranged around the distal end region of the body, wherein the plurality of tines are spaced substantially equidistant from one another (can be seen from Figure 4 where tines 15 and 16 are located on opposite sides of the device at the distal end region of the body and Figure 12 where tines 115 and 116 are located on opposite sides of the device at the distal end region of the body).
Regarding claim 3, Rasor discloses that each of the plurality of tines is configured to be advanced distal of the distal end of the delivery catheter when moving from the delivery configuration to the deployed configuration (see Figures 1 and 12, which show the plurality of tines advanced distal of and out the distal end of the delivery catheter).
Regarding claim 4, it is respectfully submitted that immediately prior to the catheter being withdrawn, while the plurality of tines are still in the delivery configuration, the distal tip of each of the plurality of tines points toward the target tissue site when in the delivery configuration.
Regarding claim 5, Rasor discloses that the distal tip of each of the plurality of tines is located proximal of the electrode in the deployed configuration (see Figures 4 and 12).
Regarding claim 7, Rasor discloses that a proximal end of each of the tines is attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 8, Rasor discloses a push member 22 disposed within the lumen of the delivery catheter, wherein the push member is positioned proximal of the wireless electrode assembly (see Figure 1).
Regarding claim 9, Rasor discloses that the push member is configured to advance the wireless electrode assembly in a distal direction within the lumen of the delivery catheter, wherein advancing the push member within the lumen of the delivery catheter deploys each of the plurality of tines out of the distal end of the delivery catheter (see col. 4, ln. 56-col. 5, ln. 5).
Regarding claim 10, Rasor discloses a wireless electrode delivery system, comprising: an tubular shaft 27 having a distal end and an inner wall surface defining a lumen extending therein (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposable within the lumen of the elongate shaft, the wireless electrode assembly including: a body 12 having a proximal end region and a distal end region (see Figure 3); an electrode 32 disposed at the distal end region of the body (see Figure 3); a first tine 15 and a second tine 16 positionable in a first, elongated configuration when the wireless electrode assembly is disposed within the lumen of the elongate shaft  (see col. 4, ln. 48-52), and wherein the first and second tines are biased to assume a deployed configuration when the wireless electrode assembly is deployed from the lumen of the elongate shaft  (see col. 4, ln. 48-52); wherein the first and second tines are configured to pierce and anchor into a target tissue site of a heart wall when shifting from the first, elongated configuration to the hooked configuration (see Figures 5A-C). Rasor discloses an alternative embodiment of the tines in Figure 12, elements 115 and 116, wherein each of the plurality of tines is biased to assume a hooked configuration when the wireless electrode assembly is deployed from the lumen of the elongate shaft. It would have been obvious to one having ordinary skill in the art at KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first and second tines of Rasor such that there are first, second, third, and fourth tines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04
Regarding claim 11, Rasor discloses that the tines extend in a longitudinal orientation in the first, elongated configuration (see Figure 12).
Regarding claim 12, Rasor discloses that the tines are attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 14, Rasor discloses that the tines extend radially outward beyond the body in the hooked configuration (see Figure 12).
Regarding claim 15, it is respectfully submitted that immediately prior to the catheter being withdrawn, while the plurality of tines are still in the delivery configuration, the distal tip of each of the plurality of tines points toward the target tissue site when in the delivery configuration.
Regarding claim 16, Rasor discloses that the distal tip of each of tines is located proximal of the electrode in the hooked configuration (see Figures 4 and 12).

Claims 6, 13, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasor (U.S. Patent No. 3,943,936, cited above) in view of Irnich et al. (U.S. Patent No. 3,814,104, cited by Applicant). Regarding claims 6, 13, and 17, Rasor discloses the invention substantially as claimed, but fails to disclose that the plurality of tines extend distal of the electrode in the deployed configuration. Irnich teaches a pacemaker-electrode that is deployable and affixed to tissue using a plurality of tines, wire hooks 7, each of which extends distal of the electrode 2 in the deployed configuration (see Figures 1 and 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Rasor such that the plurality of tines extend distal of the electrode in the deployed configuration, as taught by Irnich, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). 
Regarding claim 18, Rasor discloses a wireless electrode delivery system, comprising: a delivery catheter 27 having a proximal end, a distal end and a lumen extending therein (see Figures 1 and 2 showing the delivery catheter with device 10 KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). However, Rasor fails to disclose that each of the plurality of tines includes a distal tip pointing in a distal direction in the delivery configuration. Irnich teaches a pacemaker-electrode that is deployable and affixed to tissue using a plurality of tines, wire hooks 7, each of which including a distal tip pointing in a distal direction in a delivery configuration (see Figures 1 and 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Rasor such that the tines include a distal tip pointing in a distal direction in a delivery configuration, as taught by Irnich, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc.,
Regarding claim 19, Rasor in view of Irnich provides a junction member 8, wherein a proximal end of each of the tines is attached to the junction member (see Irnich Figures 1 and 2).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792